Case 2:20-cv-06954-GW-SK Document 1 Filed 07/31/20 Page 1 of 12 Page ID #:1



 1   Chet A. Kronenberg (State Bar No. 222335)
     ckronenberg@stblaw.com
 2   SIMPSON THACHER & BARTLETT LLP
     1999 Avenue of the Stars, 29th Floor
 3   Los Angeles, California 90067
     Telephone: (310) 407-7500
 4   Facsimile: (310) 407-7502
 5   Attorney for AmGUARD Insurance
     Company
 6
 7                           UNITED STATES DISTRICT COURT
 8                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10
     PLAN CHECK DOWNTOWN III,                     Case No.:
11   LLC, a California limited liability
     company and others similarly situated,       NOTICE OF REMOVAL
12
                                                  (Los Angeles County Superior Court
13                             Plaintiff,         Case No. 20STCV23053)
14                      v.
15   AMGUARD INSURANCE
     COMPANY, a Pennsylvania company,
16   and DOES 1 through 20,
17                              Defendants.
18
19
20
21
22
23
24
25
26
27
28


                                        Notice of Removal
Case 2:20-cv-06954-GW-SK Document 1 Filed 07/31/20 Page 2 of 12 Page ID #:2



 1   TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
 2   CENTRAL DISTRICT OF CALIFORNIA:
 3                PLEASE TAKE NOTICE that Defendant AmGUARD Insurance
 4   Company (“AmGUARD”) hereby invokes this Court’s jurisdiction under the
 5   provisions of 28 U.S.C. §§ 1332, 1441 and 1453, and removes this action from
 6   state court to federal court pursuant to 28 U.S.C. § 1446. In support thereof,
 7   AmGUARD asserts as follows:
 8   I.     Statement of the Case
 9          1.    On June 16, 2020, Plaintiff Plan Check Downtown III, LLC
10   (“Plaintiff”) filed a lawsuit in the Superior Court of California, County of Los
11   Angeles, captioned Plan Check Downtown III, LLC v. AmGUARD Insurance
12   Company, and designated as Case Number 20STCV23053 (the “State Court
13   Action”). On July 1, 2020, AmGUARD was served with the Summons and
14   Complaint. True and correct copies of the Summons, Complaint and all associated
15   papers served upon AmGUARD are attached hereto as Exhibit A. A true and
16   correct copy of the Service of Process Transmittal is attached hereto at Exhibit B.
17          2.    Plaintiff, a restauranteur, seeks Business Income insurance coverage
18   under a policy AmGUARD allegedly issued to it (the “Policy”). Plaintiff asserts
19   four causes of action in its Complaint against AmGUARD. These causes of action
20   are: (i) Declaratory Judgment; (ii) Breach of Contract; (iii) Bad Faith Breach of
21   Implied Covenant of Good Faith and Fair Dealing; and (iv) Unfair Business
22   Practices, codified at Cal. Bus. & Prof. Code § 17200, et seq. See Compl. ¶¶ 75-
23   118.
24   II.    All Procedural Requirements for Removal Have Been Satisfied
25          3.    Removal of this action is timely. AmGUARD was served with the
26   Summons and complaint on July 1, 2020. See Ex. B. Thus, the Notice of Removal
27   was “filed within 30 days after the receipt by the defendant, through service or
28   otherwise, of a copy of the initial pleading setting forth the claim for relief upon

                                                1
                                        Notice of Removal
Case 2:20-cv-06954-GW-SK Document 1 Filed 07/31/20 Page 3 of 12 Page ID #:3



 1   which such action or proceeding is based[.]” 28 U.S.C. § 1446(b)(1); Murphy
 2   Bros., Inc. v. Michette Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999) (“[A]
 3   named defendant’s time to remove is triggered by simultaneous service of the
 4   summons and complaint, or receipt of the complaint, ‘through service or
 5   otherwise,’ after and apart from service of the summons, but not by mere receipt of
 6   the complaint unattended by any formal service.”).
 7          4.        AmGUARD is the only defendant served. Does 1-20 have not been
 8   named or served and need not consent to this Notice of Removal. See Soliman v.
 9   Philip Morris, Inc., 311 F.3d 966, 971 (9th Cir. 2002).
10          5.        Venue lies in the United States District Court for the Central District
11   of California pursuant to 28 U.S.C. § 1441(a) because the Complaint was filed in
12   this District.
13          6.        As stated above, pursuant to 28 U.S.C. § 1446(a), a true and correct
14   copy of all pleadings and orders served upon Defendant in the State Court Action
15   are attached hereto as Exhibit A.
16          7.        Written notice of the filing of this Notice of Removal will be promptly
17   served upon Plaintiff. AmGUARD will also promptly file a copy of this Notice
18   with the Clerk of the Superior Court of California, County of Los Angeles.
19   III.   Basis for Removal Jurisdiction: Diversity of Citizenship
20          8.        Section 1441(a) provides that “[e]xcept as otherwise expressly
21   provided by Act of Congress, any civil action brought in a State court of which the
22   district courts of the United States have original jurisdiction, may be removed by
23   the defendant or the defendants, to the district court of the United States for the
24   district and division embracing the place where such action is pending.” 28 U.S.C.
25   § 1441(a).
26          9.        This Court has original jurisdiction over this action pursuant to 28
27   U.S.C. § 1332(a)(1) in that there is complete diversity between the parties and the
28

                                                   2
                                           Notice of Removal
Case 2:20-cv-06954-GW-SK Document 1 Filed 07/31/20 Page 4 of 12 Page ID #:4



 1   amount in controversy in this matter exceeds the sum or value of $75,000,
 2   exclusive of interest and costs.
 3         A.     The Parties Are Citizens of Different States
 4         10.    Diversity is met here because Plaintiff is a citizen of California and
 5   Defendant is a citizen of Pennsylvania.
 6         11.    Plaintiff is a California limited liability company with its principal
 7   place of business in Los Angeles, California. Compl. ¶ 8. Plan Check's sole
 8   member/manager is a California limited liability company whose
 9   members/managers are California citizens. See Ex. C (Plan Check Downtown III,
10   LLC Statement of Information (Nov. 27, 2018)); Ex. D (Mureau Holdings III, LLC
11   Statement of Information (Mar. 19, 2019)).
12         12.    AmGUARD is a Pennsylvania corporation with its principal place of
13   business at 39 Public Square, Wilkes Barre, Pennsylvania 18703. Compl. ¶ 10.
14         13.    The presence of Doe defendants has no bearing on diversity with
15   respect to removal. See 28 U.S.C. § 1441(b)(1) (“In determining whether a civil
16   action is removable on the basis of the jurisdiction under section 1332(a) of this
17   title, the citizenship of defendants sued under fictitious names shall be
18   disregarded.”).
19         B.     The Amount in Controversy Exceeds $75,000
20         14.    In order to remove a class action on diversity jurisdiction grounds, the
21   amount in controversy must exceed $75,000, and it is the removing party’s burden
22   to establish, “by a preponderance of evidence, that the aggregate amount in
23   controversy exceeds the jurisdictional minimum.” Rodriguez v. AT&T Mobility
24   Servs. LLC, 728 F.3d 975, 981 (9th Cir. 2013). Here, although Plaintiff does not
25   allege a specific amount in controversy in the Complaint, Plaintiff’s allegations
26   demonstrate that Plaintiff seeks more than $75,000 of insurance coverage under the
27   Policy.
28                i.     Damages Under the Policy

                                                3
                                        Notice of Removal
Case 2:20-cv-06954-GW-SK Document 1 Filed 07/31/20 Page 5 of 12 Page ID #:5



 1          15.    Plaintiff operates two restaurants in Los Angeles, one on Wilshire
 2   Boulevard and the other on Sawtelle Avenue. Id. ¶ 9. Plaintiff seeks to recover
 3   under its insurance policy (the “Policy”) money it contends it lost due to the
 4   COVID-19 virus and associated government orders. Id. ¶ 1-2. The Complaint
 5   alleges that Plaintiff was “prohibited . . . from serving individuals food and alcohol
 6   on [its] premises where individuals would not be socially distanced” as a result of
 7   social-distancing directives issued by governmental authorities in response to the
 8   COVID-19 virus and that “[t]he Orders were the predominant cause of Plaintiff's
 9   loss.” Id. ¶¶ 39, 42. The Complaint alleges that Plaintiff “has incurred and
10   continues to incur a substantial loss of business income and additional expenses
11   covered under the policy.” Id. ¶ 56.
12          16.    The Complaint seeks a declaratory judgment, among other things, that
13   AmGUARD is obligated to provide business income coverage to Plaintiff. Id.
14   ¶ 85. The Complaint also seeks unspecified damages for compensatory damages,
15   restitution, disgorgement, attorney's fees and costs, punitive damages, and
16   prejudgment interest. Id. ¶¶ 95, 106, 116–118.
17          17.    Plaintiff alleges that the Policy’s business income endorsement sets a
18   coverage limit of $500,000 for each of the two restaurant sites. Compl. ¶ 23.
19          18.    The Complaint alleges that, on or about March 19, 2020, Plaintiff
20   suspended all operations at its Downtown Los Angeles location. Compl. ¶¶ 40–43.
21   Plaintiff reported to Defendant in its July 15, 2020 endorsement that its yearly
22   revenue for Downtown Los Angeles location is $1,624,935. See Ex. E at 2. Thus,
23   Plaintiff’s monthly revenue is approximately $135,400 at this location. Plaintiff
24   does not allege that the downtown location has since reopened, thus Plaintiff has
25   suffered an approximately $609,300 loss over the past 4.5 months and as of the
26   date of this filing.
27          19.    The Complaint further alleges that Plaintiff’s West Los Angeles
28   location closed from March 19, 2020 until May 1, 2020, when it then reopened for

                                                4
                                        Notice of Removal
Case 2:20-cv-06954-GW-SK Document 1 Filed 07/31/20 Page 6 of 12 Page ID #:6



 1   takeout and delivery only. Compl. ¶¶ 40–43. The Complaint states that on May
 2   30, 2020, Plaintiff was permitted to begin serving customers on-site but with
 3   limited capacity seating. Compl. ¶ 44. Plaintiff reported to Defendant in its July
 4   15, 2020 endorsement that its yearly revenue for Downtown Los Angeles location
 5   is $2,863,947. See Ex. E at 3. Thus, Plaintiff’s monthly revenue is approximately
 6   $238,600 at this location. Assuming a 50% reduction of revenue for the months of
 7   May through July (to account for revenue made by delivery and take-out options),
 8   Plaintiff has suffered losses of approximately $715,800 over the past 4.5 month
 9   period.
10         20.    Thus, based on reasonable inferences from Plaintiff’s allegations,
11   Plaintiff has suffered losses exceeding $1,300,000, $1 million of which would be
12   recoverable under the Policy. Alvarado v. Fca US, LLC, No.
13   EDCV17505JGBDTBX, 2017 WL 2495495, at *2 (C.D. Cal. June 8, 2017) (“[T]he
14   defendant may rely on reasonable assumptions underlying the defendant's theory of
15   damages exposure.”).
16                ii.   Punitive Damages
17         21.    Further, the Complaint also seeks punitive damages. Compl. ¶ 106.
18   Under California law, the amount in controversy for diversity jurisdiction may
19   include punitive damages if recoverable under state law. Hernandez v. FCA US,
20   LLC, No. CV 20-1058-RSWL-MAA, 2020 WL 3497399, at *4 (C.D. Cal. June 29,
21   2020). Indeed, bad faith by an insurer is subject to tort remedies, including
22   punitive damages. Amadeo v. Principal Mut. Life Ins. Co., 290 F.3d 1152, 1161
23   (9th Cir. 2002).
24         22.    The California Supreme Court has found that “single digit multipliers
25   are more likely to comport with due process,” and while measurements of punitive
26   damages are “far from exact,” even a one-to-one ratio of punitive damages to
27   damages sought under the Policy would easily exceed the amount in controversy.
28   Simon v. San Paolo U.S. Holding Co., Inc. 35 Cal.4th 1159, 1182 (2005).

                                               5
                                       Notice of Removal
Case 2:20-cv-06954-GW-SK Document 1 Filed 07/31/20 Page 7 of 12 Page ID #:7



 1                iii.   Attorneys’ Fees
 2         23.    Finally, the Complaint also seeks an award of attorneys’ fees, which
 3   will push Plaintiff even further over the jurisdictional threshold. Compl. ¶¶ 117–
 4   118. Under California law, a party can recover attorneys’ fees incurred in
 5   obtaining contract benefits when the insurer’s withholding of those benefits was in
 6   bad faith, as is alleged here. Brandt v. Superior Court (Standard Ins. Co.), 37
 7   Cal.3d 813, 817 (1985).
 8         24.    However, the fees recoverable may not exceed the amount attributable
 9   to the attorney's efforts to obtain the rejected payment due on the insurance
10   contract; fees attributable to obtaining any portion of the plaintiff's award which
11   exceeds the amount due under the policy are not recoverable. Howard v. Am. Nat'l
12   Fire Ins. Co., 187 Cal. App. 4th 498, 534, 115 Cal. Rptr. 3d 42, 73 (2010). In other
13   words, only attorneys’ fees spent working on contractual as opposed to bad faith
14   claims may be recovered.
15         25.    While attorneys’ fees differ from case to case, fee awards in other bad
16   faith cases have ranged from upwards of $160,000 to $750,000. See Palm Springs
17   Pump v. Peerless Ins. Co., 2013 WL 1898801, at *1 (Cal. Sup. Ct. Apr. 12, 2013)
18   (awarding $160,000 in attorneys’ fees); Major v. W. Home Ins. Co., 169 Cal. App.
19   4th 1197, 1218 (2009) (affirming award of $189,000 in attorneys’ fees); Hangarter
20   v. Provident Life & Accident Ins. Co., 373 F.3d 998, 1005, 1022 (9th Cir. 2004)
21   (affirming award of $750,000 in attorneys’ fees). Here, assuming Plaintiff’s
22   attorneys seek a mere one tenth of the amount recoverable under the Policy,
23   attorneys’ fees alone would exceed $75,000 (i.e., would be $100,000).
24         26.    In light of the above, both the amount in controversy and diversity of
25   citizenship requirements are met, and this Court may properly exercise diversity
26   jurisdiction over this case.
27   IV.   Basis of Removal Jurisdiction: CAFA
28         27.    Removal also is proper pursuant to the Class Action Fairness Act

                                                6
                                        Notice of Removal
Case 2:20-cv-06954-GW-SK Document 1 Filed 07/31/20 Page 8 of 12 Page ID #:8



 1   (“CAFA”), codified under 28 U.S.C. § 1332(d). CAFA provides that a putative
 2   class action is removable to federal court if: (a) any member of a class of plaintiffs
 3   is a citizen of a different state from any defendant; (b) the proposed class members
 4   number at least 100; and (c) the amount in controversy exceeds $5,000,000,
 5   exclusive of interest and costs. 28 U.S.C. § 1332(d). Each of these requirements is
 6   met in this case.
 7         A.     The State Court Action is a Class Action
 8         28.    The State Court Action is a class action as defined by CAFA. “[T]he
 9   term ‘class action’ means any civil action filed under rule 23 of the Federal Rules
10   of Civil Procedure or similar State statute or rule of judicial procedure authorizing
11   an action to be brought by 1 or more representative persons as a class action.” 28
12   U.S.C. § 1332(d)(1)(B).
13         29.    The Complaint alleges a putative class action pursuant to Section 382
14   of the California Code of Civil Procedure on behalf of Plaintiff and a proposed
15   class defined as “[a]ll restaurants in California that purchased comprehensive
16   business insurance coverage from Defendant which includes coverage for business
17   income, filed a claim for lost business income following California’s Stay at Home
18   Order, and were denied coverage by Defendant on the same or similar grounds.”
19   Compl. ¶ 64.
20         30.    The State Court Action therefore meets the definition of “class action”
21   under CAFA.
22         B.     The Number of Proposed Class Members Is At Least 100
23         31.    Numerosity is satisfied based on the allegations in the Complaint.
24   Plaintiff asserts that there are “thousands of restaurants in California which are
25   governed by the Stay at Home Order and attendant statewide and local restrictions,
26   and public reporting reveals that many have filed for coverage but have been
27   denied.” Compl. ¶ 68. AmGUARD has issued insurance policies to more than 100
28   restaurant businesses in California that have made claims for coverage for lost

                                                7
                                        Notice of Removal
Case 2:20-cv-06954-GW-SK Document 1 Filed 07/31/20 Page 9 of 12 Page ID #:9



 1   business income.
 2         C.     The Citizenship of the Parties Is Diverse
 3         32.    CAFA’s minimal diversity requirement is satisfied when “any member
 4   of a class of Plaintiffs is a citizen of a State different from any defendant. 28
 5   U.S.C. §§ 1332(d)(2)(A), 1453(b).
 6         33.    As noted above, Plaintiff is a California limited liability company with
 7   its principal place of business in Los Angeles, California, and Plaintiff’s members
 8   are California citizens. Compl. ¶ 8; supra at ¶ 11. Ramirez v. Carefusion Res.,
 9   LLC, No. 18-CV-2852-BEN-MSB, 2019 WL 2897902, at *2 (S.D. Cal. July 5,
10   2019) (finding the defendant limited liability company “a citizen of the State where
11   it has its principal place of business and the State under whose laws it is
12   organized”). Thus, for CAFA purposes, Plaintiff is a California citizen.
13         34.    AmGUARD is a Pennsylvania corporation with its principal place of
14   business at 39 Public Square, Wilkes Barre, Pennsylvania 18703. Compl. ¶ 10.
15         35.    Again, the presence of Doe defendants has no bearing on diversity
16   with respect to removal. See 28 U.S.C. § 1441(b)(1). Accordingly, this action
17   satisfies the diversity requirement of CAFA because Plaintiff is a citizen of
18   California and AmGUARD is a citizen of Pennsylvania.
19         D.     The Amount in Controversy Exceeds $5,000,000
20         36.     In order to remove a class action pursuant to CAFA, the amount in
21   controversy must exceed $5,000,000, and it is the removing party’s burden to
22   establish by a preponderance that the amount in controversy has been met. Avila v.
23   Kiewit Corp., 789 F. App'x 32, 33 (9th Cir. 2019) (finding, in the CAFA context,
24   "[w]here . . . the plaintiff’s complaint does not state the amount in controversy, the
25   defendant’s notice of removal may do so.") (internal quotations omitted). To
26   establish that the amount in controversy exceeds the jurisdictional threshold, the
27   removing defendant must “produce underlying facts showing only that it is more
28   likely than not that the amount in controversy exceeds $5,000,000, assuming the

                                                8
                                        Notice of Removal
Case 2:20-cv-06954-GW-SK Document 1 Filed 07/31/20 Page 10 of 12 Page ID #:10



 1   truth of the allegations plead in the Complaint.” Muniz v. Pilot Travel Ctrs. LLCI,
 2   No. CIV. S-07-0325 FCD EFB, 2007 WL 1302504, at *5 (E.D. Cal. May 1, 2007).
 3         37.    The burden placed on the removing defendant to establish the amount
 4   in controversy is the same in the CAFA context as in the diversity context; to do so,
 5   the removing defendant must “produce underlying facts showing only that it is
 6   more likely than not that the amount in controversy exceeds $5,000,000, assuming
 7   the truth of the allegations plead in the Complaint.” Muniz v. Pilot Travel Ctrs.
 8   LLCI, No. CIV. S-07-0325 FCD EFB, 2007 WL 1302504, at *5 (E.D. Cal. May 1,
 9   2007).
10         38.    For the reasons laid out above, Defendant has demonstrated by a
11   preponderance of the evidence that, based on Plaintiff’s allegations alone, Plaintiff
12   has suffered losses of over $1 million, up to $1 million of which are theoretically
13   recoverable if the Court finds them covered under the terms and conditions of the
14   Policy. Given that Plaintiff alleges that the proposed class consists of “thousands
15   of restaurants in California” (Compl. ¶ 68), class-wide damages far exceed
16   $5,000,000 based on the fact that Plaintiff’s damages alone exceed $1,000,000.
17   AmGUARD has issued insurance policies to more than 100 California restaurant
18   businesses. Taken together, the insurance limits are in excess of $5,000,000.
19   When combined with the demand for punitive damages and attorneys’ fees, it is
20   plain that the Complaint puts more than $5,000,000 in controversy. See
21   Yeroushalmi v. Blockbuster, Inc., No. CV 05-225- AHM(RCX), 2005 WL
22   2083008, at *5 (C.D. Cal. July 11, 2005) (finding CAFA allows for aggregation of
23   punitive damages and attorneys’ fees for calculating the amount in controversy).
24   V.    Reservation of Defenses
25         39.    As of the filing of this Notice of Removal, no further proceedings
26   have been had in the state court action.
27         40.    Nothing in this Notice of Removal shall be interpreted as a
28   relinquishment of Defendants’ right to assert any defense or affirmative matter.

                                               9
                                       Notice of Removal
Case 2:20-cv-06954-GW-SK Document 1 Filed 07/31/20 Page 11 of 12 Page ID #:11



 1         41.    Defendants reserve the right to amend or supplement this Notice of
 2   Removal.
 3         WHEREFORE, Defendant hereby removes the above-captioned action from
 4   the Superior Court of California, County of Los Angeles, to this Court, and
 5   requests that all further proceedings be conducted in this Court, as required by law.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               10
                                       Notice of Removal
Case 2:20-cv-06954-GW-SK Document 1 Filed 07/31/20 Page 12 of 12 Page ID #:12



 1   Dated: July 31, 2020
 2                                  SIMPSON THACHER & BARTLETT LLP
 3
                                    By /s/Chet A. Kronenberg
 4                                     Chet A. Kronenberg
 5                                      1999 Avenue of the Stars, 29th Floor
                                        Los Angeles, CA 90067
 6                                      Telephone: (310) 407-7500
                                        Facsimile: (310) 407-7502
 7                                      Email: ckronenberg@stblaw.com
 8                                      Attorney for Defendant AmGUARD
                                        Insurance Company
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           11
                                   Notice of Removal
